Sherri Taylor v. JP Morgan Chase Bank



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-377-CV





SHERRIE TAYLOR	APPELLANT



V.



JP MORGAN CHASE BANK	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Sherrie Taylor’s brief was originally due on March 16, 2005.  On March 21, 2005, we granted her motion for an extension of time to file her appellate brief, extending the deadline to May 16, 2005.  On June 6, 2005, we granted her second motion for an extension of time to file the brief, extending the deadline to July 15, 2005.  We also stated in that order that no further extensions would be granted.  On August 22, 2005, Appellant filed an amended third motion for an extension of time to file her brief.  We denied that motion on August 24, 2005.  On August 29, 2005, we notified Appellant that her brief had not been filed as required by rule 38.6(a).
(footnote: 2)  We stated that we could dismiss her appeal for want of prosecution unless she or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.
(footnote: 3)  Appellant filed a response, but it does not reasonably explain her failure to timely file a brief.

Accordingly, because Appellant’s brief has not been filed, we dismiss this appeal for want of prosecution.
(footnote: 4)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED:  September 29, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 T
EX
. R. A
PP
. P. 38.6(a).


3:See
 T
EX
. R. A
PP
. P. 38.8(a)(1).


4:See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b).